Citation Nr: 0822768	
Decision Date: 07/08/08    Archive Date: 07/17/08

DOCKET NO.  06-19 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel




INTRODUCTION

The veteran had periods of active duty from May 1992 to May 
1995 and October 1997 to February 2004.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 decision rendered by the 
Winston-Salem, North Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied a claim of 
service connection for post-traumatic stress disorder (PTSD).

Review of the record reveals that in July 2007, the veteran 
revoked his Power of Attorney (POA) in favor of the North 
Carolina Division of Veteran Affairs (NCDVA) and indicated 
that he would represent himself with respect to the pending 
claims.  As no current POA is associated with the claims 
file, the appellant is now unrepresented.


FINDING OF FACT

The veteran has a current diagnosis of PTSD that is 
associated with a stressor during his period of active 
military service, for which there is credible supporting 
evidence.


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, PTSD 
was incurred in active service.  38 U.S.C.A. §§ 1110, 1154, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), and 
4.125 (2007). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  The Board has considered this 
legislation and its impact on the veteran's case.  Given the 
entirely favorable action below, however, no discussion of 
the VCAA is required at this point.  Any VA deficiency in 
meeting the duties to notify or assist has not resulted in 
prejudicial error.


Analysis

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

In order for a claim for service connection for PTSD to be 
successful, there must be: (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); (2) a 
link, established by medical evidence, between the current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2007).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran 
"engaged in combat with the enemy."  See 38 U.S.C.A. § 
1154(b) (West 2002); Cohen v. Brown, 10 Vet. App. 128 (1997); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); 38 C.F.R. § 
3.304(f) (2007).  Participation in combat, a determination 
that is to be made on a case-by-case basis, requires that the 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (1999).

If VA determines that the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required, provided that such 
testimony is found to be consistent with circumstances, 
conditions, or hardships of service.  See 38 U.S.C.A. § 
1154(b); Cohen, at 146-47; Zarycki, at 98; 38 C.F.R. § 
3.304(f).

If the veteran did not engage in combat with the enemy, or 
the claimed stressor is not related to combat, the veteran's 
lay testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other corroborative evidence that 
substantiates or verifies the veteran's statements as to the 
occurrence of the claimed stressor.  See West (Carlton) v.  
Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown at 98.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The veteran contends that his PTSD is based on combat-related 
stressors that occurred during his service with Operation 
Iraqi Freedom.  These stressors include 1) having to endure 
constant enemy fire and attacks, and 2) an ambush that 
occurred in either April or May of 2003, during which his 
convoy was ambushed and one of the vehicles in close 
proximity was hit by a rocket propelled grenade (RPG).  There 
were no casualties from that particular incident.

After a review of the evidence of record, the Board finds 
that, with resolution of doubt in the veteran's favor, the 
criteria for service connection for PTSD have been met.  In 
reaching the foregoing determination, the Board observes that 
an October 2004 private medical treatment report, authored by 
J.C.L., M.D., contains a diagnosis of PTSD that has been 
attributed to an in-service combat stressor, namely the 
veteran's unit having sustained constant enemy fire while 
stationed in Iraq.  In addition, VA outpatient treatment 
records reflect diagnoses of PTSD, apparently based upon the 
veteran's report of having to endure constant enemy attacks 
and his report of witnessing a truck in his convoy (and in 
close proximity to his vehicle) being impacted by an incoming 
RPG.  Two of the three elements for service connection are 
thus satisfied.  

The remaining question is whether there is credible 
supporting evidence of the occurrence of an in-service 
stressor event. 

The veteran's service personnel records show that he served 
in Iraq from February 28, 2003 to August 24, 2003.  His 
military occupational specialty (MOS) was 88M20, Motor 
Transport Operator assigned to the 51st Transportation 
Company.  He is noted to have received the Global War on 
Terrorism Award.  There are, however no specific references 
to combat in the veteran's service personnel records.  The 
veteran did not earn any decorations, medals, badges, 
ribbons, or awards indicative of participation in combat.  
The veteran's service personnel records do not further 
indicate that he engaged in combat with the enemy, and for 
these reasons, the Board concludes that the veteran is not a 
combat veteran as defined by regulation.  Accordingly, the 
Board must turn to the veteran's service medical records or 
other corroborative evidence to substantiate or verify the 
veteran's claimed stressors. 

Service medical records are devoid of any subjective 
complaints, clinical findings, or diagnoses of, any 
psychiatric pathology.  The report of an October 2003 Report 
of Medical Examination reveals that the veteran did not 
receive a psychiatric evaluation upon separation.  

Notwithstanding the lack of any evidence of psychiatric 
treatment during service and the lack of any evidence in the 
service medical records and personnel records to verify the 
reported in-service stressor events, evidence has been 
received that, at least to some degree, supports the 
veteran's claim.  In response to VA inquiry regarding the 
veteran's stressor events, the United States Army and Joint 
Services Records Research Center (JSRRC) (formerly, the 
Center for Unit Records Research (CURR)) indicated that they 
were unable to verify the veteran's alleged stressor 
involving the RPG attack on his convoy in April 2003, due to 
the limited information concerning the veteran's unit or its 
higher headquarters.  Information concerning the activities 
of the 181st Transportation Battalion and its attached units, 
including the 51st Transportation Company, during Operation 
Iraqi Freedom, from March 2003 to November 2003 was obtained 
from the 3rd Corps Command website.  

The 181st Transportation Battalion was noted to have 
performed in a historic and exceptionally valiant manner in 
support of Operation Iraqi Freedom.  They provided motor 
transport during intense combat operations.  JSRRC also 
indicated that the 181st Transportation Battalion provided 
motor transportation assistance, and transported and supplied 
petroleum fuel and all classes of supplies, often in 
extremely hazardous terrain, both physically and under enemy 
action.  The 181st Trans BN integrated 20 transportation 
companies, relocated the battalion headquarters seven times, 
and defended against numerous enemy small arms, rocket 
propelled grenades, mortars and improvised explosives 
attacks.  These soldiers endured the brutal heat of the Iraqi 
summer, and always got the job done despite 160-degree 
temperatures inside their cabs, constant enemy attacks, and 
minimal repair part support.  All told, they repelled 69 
enemy attacks, of which 18 were Improvised Explosive Devices 
and 31 were small arms engagements resulting in the award of 
17 Purple Hearts for combat injuries. 

In addition to the information provided by JSRRC, the veteran 
submitted a lay statement from an individual named V.T., who 
stated that he served with the veteran during Operation Iraqi 
Freedom.  V.T. described that the veteran was his assistant 
driver the night that the RPG allegedly hit a truck in their 
convoy.  He stated that the vehicle immediately to their rear 
took a hit on the passenger side, and in response he 
"quickly sped out of the kill zone."  About three miles 
away, their convoy commander and two gun trucks went back to 
retrieve the truck that was hit.  There were no casualties.  
V.T. also wrote that during Operation Iraqi Freedom, they 
were awakened on a nightly basis due to the Iraqi's firing 
artillery rounds on their base camp.  Finally, V.T. wrote 
that while their convoy was driving down the interstate he 
and the veteran came upon the remains of a "battle" with 
still-burning tanks, debris, and cars with bodies still 
inside.

The official information from JSRRC, supplemented by the lay 
statement from V.T., provides credible supporting evidence of 
at least one stressor which was the basis of the diagnosis of 
PTSD.  Credible supporting evidence need not corroborate 
every detail of a claimed stressor.  Suozzi v. Brown, 10 Vet. 
App. 307, 311 (1997). The records need only imply the 
veteran's participation (e.g., to not controvert the 
veteran's assertion that he was present when the events the 
records establish that his unit experienced occurred).  
Pentecost v. Principi, 16 Vet. App. 124, 128-9 (2002).  In 
this case, the evidence of record shows that from March 2003 
to November 2003, the veteran's unit, the 51st Transportation 
Company, was attached to the larger 181 Transportation 
Battalion which is confirmed to have sustained constant enemy 
attacks including from use of numerous small enemy small 
arms, rocket propelled grenades, mortar and improvised 
explosive attacks, that resulted in at least 17 awards for 
Purple Hearts for combat injuries.  Thus, the JSRRC's report 
(along with additional corroboration from V.T.) is sufficient 
corroboration of the claimed stressful event of having to 
endure near-constant enemy fire/attacks.  This satisfies the 
corroboration element of the veteran's PTSD claim.

In addition, both a VA examiner and a private psychiatrist 
have linked the veteran's current diagnosis of PTSD to the 
inservice events involving the veteran enduring near-constant 
incoming enemy fire attacks during Operation Iraqi Freedom.  
In short, the Board finds that the veteran has a current 
diagnosis of PTSD that is associated with a reported stressor 
(namely near constant enemy attacks/fire sustained by his 
unit), which has been substantially verified as having 
occurred during his period of active military service in 
Iraq.  

Resolving any doubt in the veteran's favor, the Board finds 
that each of the elements required for entitlement to service 
connection has been satisfied.  See 38 C.F.R. § 3.304(f).  As 
such, service connection for PTSD is warranted. 


ORDER

Service connection for PTSD is granted, subject to the 
payment of monetary benefits.



____________________________________________
Dennis F. Chiappetta 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


